Citation Nr: 1009607	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-20 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial higher evaluation for neuritis, 
right leg, currently rated as 20 percent disabling. 

2.  Entitlement to an initial higher evaluation for neuritis, 
left leg, currently rated as 20 percent disabling.  

3.  Entitlement to an effective date prior to February 11, 
2005, for the grant of service connection for neuritis of 
both legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 
1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.  A RO informal 
conference was held in February 2008.  A RO personal hearing 
was held in November 2008 and a Board hearing at the RO was 
held in December 2009.  At the Board hearing, the record was 
held open for 60 days until February 9, 2010 to afford the 
Veteran the opportunity to submit additional evidence. 

By rating decision in November 2008, the RO increased the 
both leg disability ratings to 20 percent, effective February 
11, 2005.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore 
remain in appellate status. 

The issues of entitlement to initial higher evaluations for 
neuritis of both legs are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1959 decision, the Board denied entitlement to 
service connection for multiple neuritis.    

2.  On February 11, 2005, the Veteran filed an formal claim 
to reopen for service connection for neuritis of both legs.


CONCLUSIONS OF LAW

1.  The June 1959 Board decision, which denied entitlement to 
service connection for multiple neuritis, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  The criteria for assignment of an effective date prior to 
February 11, 2005, for the grant of service connection for 
neuritis of both legs, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).



Duty to Notify 

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for service 
connection of neuritis of both legs is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in February 2005), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  
Nevertheless, the record shows that in a May 2008 VCAA 
letter, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the issue on 
appeal.  

The appellant has advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in February 2005, which was prior to 
the initial February 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the May 2008 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the May 2008 letter gave notice of the types of 
evidence necessary to establish an effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for the 
grant of service connection for neuritis of both legs.  

Analysis

The Veteran contends that he is entitled to an effective date 
prior to February 11, 2005 for service connection for 
neuritis of both legs.  Specifically, the Veteran asserts 
that he should be awarded an effective date from 1958 when he 
filed his initial claim for service connection for neuritis.  
The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to an individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The Veteran's first claim for service connection for neuritis 
was filed in June 1958.  The Veteran's claim was denied in a 
November 1958 rating decision.  The Veteran appealed this 
decision to the Board, which denied the claim in June 1959.  
With the exception of information concerning the Veteran's 
marital status and birth of his child, there is no 
documentation in the claims file until a February 11, 2005 
claim to reopen.  Accordingly, the Board's June 1959 
determination is final.  38 U.S.C.A.  7104.  

When the Veteran filed his claim of service connection for 
neuritis of both legs in February 2005, it was a claim to 
reopen since there was a prior final disallowance in June 
1959.  Again, there is no evidence that indicates any intent 
on the part of the Veteran to apply for compensation for 
neuritis after the June 1959 decision until the February 2005 
claim.  The assigned effective date of February 11, 2005 is 
the date of receipt of the Veteran's claim to reopen.  
Because the June 1959 Board decision is final, the claim upon 
which that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  The Veteran's claim to reopen was date-
stamped as received by VA on February 11, 2005, which is the 
date that was assigned by the RO as the effective date for 
the grant of service connection for neuritis of both legs.  
Absent an allegation and finding of clear and unmistakable 
error (CUE) in the prior Board decision, the desired earlier 
effective cannot be assigned.  The Board recognizes that the 
Veteran appeared to be raising a motion of CUE in his Board 
hearing testimony.  However, he subsequently withdrew that 
motion during his testimony.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for neuritis of both 
legs was February 11, 2005.  While the Board is sympathetic 
to the Veteran's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior 
to February 11, 2005, for the granting of service connection 
for neuritis of both legs.  Accordingly, the preponderance of 
the evidence is against the claim for an effective date 
earlier than February 11, 2005.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to February 11, 2005, for the 
Veteran's service-connected neuritis of both legs, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking higher initial ratings for his 
service-connected neuritis of both legs.  At the Board 
hearing, the Veteran testified that he received treatment for 
his legs at the VA approximately in December 2008.  He also 
stated that he had appointments scheduled at the VA in a 
couple of weeks.  Although, the Board held the record open so 
that these records could be submitted, no further evidence 
has been filed.  The most recent VA treatment records in the 
claims file are from June 2008.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from June 2008 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 
(1992).   

Further, the Board observes that the Veteran was afforded a 
VA examination concerning the severity of his legs in March 
2008.  However, the Veteran testified at both hearings and in 
statements of record that his legs continue to worsen.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is evidence of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on 
the Veteran's statements and in light of the need to remand 
for VA treatment records, the Board finds that a new VA 
examination is necessary to determine the extent of the 
Veteran's neuritis of both legs. 

Accordingly, the case is REMANDED for the following actions:

1. Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 2008 to the present. 

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of his service-
connected neuritis of both legs.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to the degree of severity (moderate, 
moderately severe, severe, or complete) 
of the Veteran's neuritis of both legs.  
The examiner should also indicate if 
there is marked muscular atrophy; whether 
the foot dangles and drops; if no active 
movement of the muscles below the knee is 
possible; or if flexion of the knee is 
weakened or lost.

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


